

116 HR 5615 IH: The Residential Energy and Economic Savings Act
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5615IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Ms. Matsui (for herself, Mr. Sarbanes, Mr. Fortenberry, Ms. Haaland, Mr. Huffman, Ms. Barragán, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program to assist retail power providers with the establishment and operation
			 of energy conservation programs using targeted residential tree-planting
			 programs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the The Residential Energy and Economic Savings Act or the TREES Act. 2.FindingsThe Congress finds that—
 (1)the electric power sector is the second largest source of greenhouse gas emissions in the United States today, producing approximately 28 percent of the country’s emissions;
 (2)heating and cooling homes accounts for over 40 percent of residential electricity usage in the United States;
 (3)shade trees planted in strategic locations can reduce residential cooling costs by as much as 30 percent;
 (4)strategically planted shade trees can provide significant carbon benefits both directly (sequestration by the growing tree) and indirectly (reductions in carbon emissions from electricity conservation);
 (5)low-income neighborhoods are disproportionately impacted by the higher costs, poorer air quality, and increased risk of heat-related illnesses resulting from higher temperatures;
 (6)trees can reduce the rate and magnitude of stormwater runoff and improve surface water quality; (7)trees reduce topsoil erosion, prevent harmful land pollutants contained in soil from getting into our waterways, slow down water run-off, and ensure that our groundwater supplies are continually being replenished; and
 (8)trees strategically placed on or near residential property can increase a home’s property value. 3.DefinitionsAs used in this Act:
 (1)The term nonprofit tree-planting organization means any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)), that is exempt from taxation under section 501(a) of such Code (26 U.S.C. 501(a)), which exists, in whole or in part, to—
 (A)expand urban and residential tree cover; (B)distribute young trees for planting;
 (C)increase awareness of the environmental and energy-related benefits of trees; (D)educate the public about proper tree planting, care, and maintenance strategies; or
 (E)carry out any combination of the foregoing activities. (2)The term retail power provider means any entity authorized under applicable State or Federal law to generate, distribute, or provide retail electricity, natural gas, or fuel oil service.
 (3)The term Secretary means the Secretary of Energy. (4)The term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.
			4.Grant program
 (a)AuthorityThe Secretary shall establish a grant program to provide financial assistance to retail power providers to support the establishment of new, or continued operation of existing, targeted residential tree-planting programs.
 (b)CooperationIn carrying out the grant program established pursuant to subsection (a), the Secretary may cooperate with, and provide assistance for such cooperation to, State foresters or equivalent State officials or Indian Tribes.
 (c)Requirements for tree-Planting programsIn order to qualify for assistance under the grant program established pursuant to subsection (a), a retail power provider shall, in accordance with this Act, establish and operate, or continue operating, a targeted residential tree-planting program that meets each of the following requirements:
 (1)The program shall provide free or discounted shade-providing or wind-reducing trees to residential consumers. If providing free and discounted trees under the program, priority for free trees shall be given to areas where the average annual income is below the regional median.
 (2)The program shall either provide trees to plant to— (A)provide maximum amounts of shade during summer intervals when residences are exposed to the most sun intensity; or
 (B)provide maximum amounts of wind protection during fall and winter intervals when residences are exposed to the most wind intensity.
 (3)The program shall use the best available science to create, as needed, and utilize tree-siting guidelines which dictate where the optimum tree species are best planted in locations that ensure adequate root development and that achieve maximum reductions in consumer energy demand while causing the least disruption to public infrastructure, considering overhead and underground facilities. Such guidelines shall—
 (A)include the species and minimum size of trees that are most likely to result in a successful tree planting;
 (B)outline the minimum distance required— (i)between the trees that are being planted; and
 (ii)between such trees and building foundations, air conditioning units, driveways and walkways, property fences, preexisting utility infrastructure, septic systems, swimming pools, and other infrastructure as determined appropriate; and
 (C)ensure that trees planted under the tree-planting program near existing power lines will not interfere with energized electricity distribution lines when mature.
 (4)The program shall provide that no new trees will be planted under or adjacent to high-voltage electric transmission lines without prior consultation with the retail power provider with jurisdiction over such transmission lines.
 (5)The program shall provide tree recipients with tree planting and tree care instruction and education prior to or in conjunction with delivery of free or discounted trees.
 (6)The program shall provide for engagement and collaboration with community members that will be affected by the program.
 (7)The program shall provide tree care assistance for trees planted under the program for a period of time, to be determined by the retail power provider, in consultation with the nonprofit tree-planting organization, local municipal government, or conservation district with which the retail power provider has entered into an agreement described in subsection (e) and the applicable local technical advisory committee established pursuant to subsection (f), to ensure long-term survival of the trees.
 (8)The program has been certified by the Secretary that it is designed to achieve the requirements set forth in paragraphs (1) through (7). In designating criteria for such certification, the Secretary shall collaborate with the Forest Service’s Urban and Community Forestry Program, and may consult with the Administrator of the Environmental Protection Agency, to ensure that such criteria are consistent with such requirements.
 (d)New program funding shareThe Secretary shall ensure that no less than 30 percent of the funds made available under this Act are distributed to retail power providers that—
 (1)have not previously established or operated a targeted residential tree-planting program that meets the requirements described in subsection (c); or
 (2)are operating a targeted residential tree-planting program that meets the requirements described in subsection (c) which was established no more than three years prior to the date of enactment of this Act.
				(e)Agreements between retail power providers and nonprofit tree-Planting organizations
 (1)Grant authorizationThe Secretary may provide assistance under the grant program established pursuant to subsection (a) only to a retail power provider that has entered into a binding legal agreement with a nonprofit tree-planting organization.
 (2)Conditions of agreementAn agreement between a retail power provider and a nonprofit tree-planting organization described in paragraph (1) shall set forth conditions under which such nonprofit tree-planting organization shall carry out a targeted residential tree-planting program that is established or operated by the retail power provider. Such conditions—
 (A)shall require the nonprofit tree-planting organization to participate in a local technical advisory committee in accordance with subsection (f); and
 (B)may require the nonprofit tree-planting organization to— (i)coordinate volunteer recruitment to assist with the physical act of planting trees in residential locations under the tree-planting program;
 (ii)support a workforce development program that trains a local workforce and assists with job placement;
 (iii)undertake a public awareness campaign to educate local residents about the benefits, cost savings, and availability of free trees;
 (iv)establish education and information campaigns to encourage recipients of trees under the tree-planting program to maintain their trees over the long term;
 (v)serve as the point of contact for existing and potential residential participants who have questions or concerns regarding the tree-planting program;
 (vi)require recipients of trees under the tree-planting program to sign agreements committing to voluntary stewardship and care of provided trees; and
 (vii)monitor and report on the survival, growth, overall health, and estimated energy savings of trees provided under the tree-planting program up until the end of their establishment period, which shall be no less than 5 years.
 (3)Lack of nonprofit tree-planting organizationIf a nonprofit tree-planting organization does not exist or operate within the area served by a retail power provider applying for assistance under this section, the requirements of this section shall apply to binding legal agreements entered into by such retail power provider and one of the following entities:
 (A)A local municipal government with jurisdiction over the urban or suburban forest. (B)A conservation district.
					(f)Technical advisory committees
 (1)ConditionIn order to qualify for assistance under the grant program established pursuant to subsection (a), a retail power provider shall agree to consult with the nonprofit tree-planting organization, local municipal government, or conservation district with which the retail power provider has entered into an agreement described in subsection (e) and State foresters or equivalent State officials to establish a local technical advisory committee described in paragraph (2) not later than 30 days after receiving such assistance.
 (2)DescriptionA local technical advisory committee shall provide advice to, and consult with, a retail power provider and nonprofit tree-planting organization, local municipal government, or conservation district regarding the applicable targeted residential tree-planting program. The advisory committee may—
 (A)design and adopt an approved plant list for the tree-planting program that emphasizes the use of hardy, noninvasive tree species and, where geographically appropriate, the use of native or low water-use shade trees, or both;
 (B)design and adopt planting, installation, and maintenance specifications and create a process for inspection and quality control for the tree-planting program;
 (C)assist in developing long-term care and maintenance instructions for recipients of trees under the tree-planting program;
 (D)assist the retail power provider and nonprofit tree-planting organization, local municipal government, or conservation district, as appropriate, with public outreach and education regarding the tree-planting program;
 (E)assist in establishing a procedure for monitoring and collection of data on tree health, tree survival, and energy conservation benefits generated by the tree-planting program;
 (F)provide guidelines and recommendations for establishing or supporting existing workforce development programs as part of, and for prioritizing local hiring under, a tree-planting program; and
 (G)assist the retail power provider in maintaining and compiling information regarding the tree-planting program for purposes of the reports described in subsection (i)(1).
 (3)CompensationIndividuals serving on a local technical advisory committee shall not receive compensation for their service.
 (4)CompositionLocal technical advisory committees shall be composed of representatives from public, private, and nongovernmental organizations with expertise in demand-side energy efficiency management, urban forestry, arboriculture, or landscape architecture, and shall be composed of the following:
 (A)Up to 4 persons, but no less than one person, representing the retail power provider receiving assistance under this section.
 (B)Up to 4 persons, but no less than one person, representing the nonprofit tree-planting organization that has entered into an agreement described in subsection (e) with the retail power provider to carry out the applicable targeted residential tree-planting program.
 (C)Up to 3 persons representing local nonprofit conservation or environmental organizations. Preference shall be given to those organizations which are organized under section 501(c)(3) of the Internal Revenue Code of 1986, and which have demonstrated expertise engaging the public in energy conservation, energy efficiency, or green building practices or a combination thereof. No single organization may be represented by more than one individual under this subparagraph.
 (D)Up to 2 persons representing a local affordable housing agency, affordable housing builder, or community development corporation.
 (E)Up to 3, but no less than one, persons representing local city or county government for each municipality where a targeted residential tree-planting program will take place and at least one of these representatives shall be the city or county forester, city or county arborist, conservation district forester or functional equivalent.
 (F)Up to one person representing the local government agency responsible for management of roads, sewers, and infrastructure, including public works departments, transportation agencies, or equivalents.
 (G)Up to 2 persons representing the nursery and landscaping industry. (H)Up to 2 persons, but no less than one person, representing State foresters, landscape architects, or equivalent State officials.
 (I)Up to 3 persons representing the research community or academia with expertise in natural resources or energy management issues.
					(5)Chairperson
 (A)In generalEach local technical advisory committee shall elect a chairperson to preside over committee meetings, act as a liaison to governmental and other outside entities, and direct the general operation of the committee.
 (B)EligibilityOnly committee representatives under paragraph (4)(A) or paragraph (4)(B) shall be eligible to act as a local technical advisory committee chairperson.
 (6)CredentialsAt least one of the members of each local technical advisory committee shall be certified with one or more of the following credentials:
 (A)Certified Arborist, International Society of Arboriculture. (B)Certified Forester, Society of American Foresters.
 (C)Certified Arborist Municipal Specialist, International Society of Arboriculture. (D)Certified Arborist Utility Specialist, International Society of Arboriculture.
 (E)Board Certified Master Arborist, International Society of Arboriculture. (F)Licensed landscape architect, American Society of Landscape Architects.
					(g)Cost share program
 (1)Federal shareThe Federal share of support for any targeted residential tree-planting program funded under this section shall not exceed 50 percent of the cost of such program and shall be provided on a matching basis.
 (2)Non-Federal shareThe non-Federal share of such costs may be paid or contributed by any governmental or nongovernmental entity other than from funds derived directly or indirectly from an agency or instrumentality of the United States.
 (h)Competitive grant proceduresNot later than 90 days after the date of enactment of this Act, after notice and opportunity for comment, the Secretary shall establish procedures for a public, competitive grants process through which retail power providers may apply for assistance under this section.
			(i)Reports
 (1)To the SecretaryNot later than 1 year after receiving assistance under the grant program established pursuant to subsection (a), and each subsequent year for the duration of the grant, each such recipient shall submit to the Secretary a report describing the results of the activities funded by such assistance, including as applicable—
 (A)the number of trees planted under the applicable targeted residential tree-planting program; (B)the benefits of the applicable targeted residential tree-planting program to the local community;
 (C)any barriers to planting trees as part of the applicable targeted residential tree-planting program; and
 (D)any other information the Secretary considers appropriate. (2)To CongressNot later than 3 years after providing assistance under the grant program established pursuant to subsection (a), and each year after, the Secretary shall submit to Congress a report that includes—
 (A)the number of applications for assistance under the program received and funded, annually; (B)the number of trees planted under the targeted residential tree-planting programs for which assistance is provided under the program;
 (C)the benefits of such tree-planting programs, including those related to climate change, energy savings, and stormwater runoff;
 (D)any barriers to planting trees in communities; (E)recommendations for improving the grant program; and
 (F)any other information the Secretary considers appropriate. 5.Public recognition initiative (a)Arbor City of AmericaThe Secretary shall annually—
 (1)designate a city, municipality, community, or other area as the Secretary determines appropriate, as the Arbor City of America to recognize superior efforts in increasing tree canopy coverage and assisting residents in reducing energy costs through tree planting; and
 (2)provide funding to such city, municipality, community, or other area to carry out projects that increase green infrastructure or green spaces within such city, municipality, community, or other area.
 (b)ProceduresNot later than 90 days after the date of enactment of this Act, after notice and opportunity for comment, the Secretary shall establish procedures for carrying out this section.
 6.NonduplicityNothing in this Act shall be construed to supersede, duplicate, cancel, or negate the programs or authorities provided under section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105).
 7.Authorization of appropriationsFor each of fiscal years 2021 through 2025, there are authorized to be appropriated $5,000,000 to carry out this Act, of which $250,000 shall be used to provide funding to the applicable city, municipality, community, or other area designated under section 5 as the Arbor City of America for such year for projects described in such section.
		